Citation Nr: 1235518	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to service connection for the cause of the Veteran's death.  


FINDINGS OF FACT

1.  The Veteran died in August 2007 at the age of 61.  The immediate cause of death was small cell carcinoma of the lung; tobacco use was listed as contributing to death.

2.  At the time of his death, the Veteran was not service-connected for any disability.  

3.  The Veteran served in Thailand and he is not presumed to have been exposed to Agent Orange during active service.   

4.  The credible evidence of record does not establish that the Veteran served in Vietnam, or set foot in Vietnam during service.  

5.  The credible evidence of record does not establish that the Veteran was exposed to Agent Orange during active service.

6.  There is no credible evidence of record linking the Veteran's fatal small cell carcinoma of the lung to active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in June 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

In the context of a claim for service connection for the cause of the Veteran's death (DIC benefits), section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The June 2008 letter also satisfied these requirements.  

VA has obtained available service treatment records; service personnel records; a copy of the Veteran's death certificate, assisted the appellant in obtaining evidence; and, afforded her the opportunity to present statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Specifically, the appellant indicated her refusal to provide any additional medical evidence in a June 2008 written statement.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory, cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).
The death certificate shows that the Veteran died in August 2007 at the age of 61.  The immediate cause of death was small cell carcinoma of the lung; tobacco use was listed as contributing to death.  No autopsy was conducted and no other disability was listed on the death certificate as a significant condition contributing to death but not resulting in the underlying cause of death.

At the time of the Veteran's death service connection was not in effect for any disability.  

In deciding the claim for service connection for the cause of the Veteran's death, the Board must also consider whether any of the disabilities that caused or contributed to the Veteran's death may be service-connected.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

The appellant specifically contends that service connection for the cause of the Veteran's death is warranted based upon Agent Orange exposure during active service.  

VA regulations provide that if a veteran was exposed to an herbicide agent (Agent Orange) during active service, presumptive service connection is warranted for respiratory cancers which include cancers of the lung.  Presumptive service connection for this disease disorders as a result of Agent Orange exposure is warranted if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).  

The VA General Counsel concluded that the term "service in Vietnam" does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994).  A showing of actual duty or visitation in the Republic of Vietnam is required to establish qualifying service in Vietnam.

If the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also not satisfied, then the claim shall fail.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d). 

The death certificate clearly shows that the Veteran died as a result of a respiratory cancer, small cell carcinoma of the lung.  This is a disease for which presumptive service connection on the basis of Agent Orange exposure is warranted.  The notation on the death certificate that tobacco use contributed to death, along the appellant's absolute refusal to provide any additional medical evidence other than a copy of the death certificate, seriously raises the question as to whether the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are not satisfied.  Nevertheless, the appellant's claim fails because the evidence does not establish that the Veteran served in Vietnam or was exposed to Agent Orange during active service.  

The Veteran's service personnel records have been obtained.  His discharge papers, DD 214, reveal that he served in the Air Force from February 1966 to May 1969.  He had almost one year of foreign service.  His military specialty was as an aircraft weapons mechanic.  His duties involved loading weapons and ordnance onto aircraft for their use in combat.  He was awarded both the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  Award of these medals does not confirm service on the landmass of Vietnam as these medals were routinely awarded to Air Force personnel serving in Thailand.  

Service personnel records reveal that the Veteran served at Udorn Airfield in Thailand from August 1967 to October 1967 when he transferred to Korat Royal Thai Air Force Base; in January 1968 he returned to Udorn, Thailand and then returned back to the United States in September 1968.  

A copy of the Veteran's evaluation report for the period of time from June 1967 through December 1968 is of record.  This is the period of the Veteran's foreign service in Thailand.  This report indicates that the Veteran was a member of a team that loaded bombs and rockets onto aircraft for their use in combat.  This report does not indicate that the Veteran ever had any service in Vietnam, nor does it indicate that he was involved in any special, or additional duty assignments, remote from his duty stations at air bases in Thailand.  

Page 2, block 14 of the Veteran's service personnel record is used to indicate "combat."  An entry in this block indicates that the Veteran served during the "Vietnam Air Offensive, Phase II (9Aug67 to 31Mar68)."  Based on the other evidence of record this entry shows that the Veteran conducted his duties as an aircraft weapons handler, loading weapons onto aircraft that were used in this combat action.   

The Veteran's service treatment records do not reveal any respiratory complaints or diagnosis of lung cancer.  On separation examination in May 1969, clinical and x-ray evaluation of the Veteran's lungs was normal.  

The appellant has made various claims and assertions as to why she believes that service connection for the cause of the Veteran's death on a presumptive basis of exposure to Agent Orange is warranted.  She has asserted at various times that the Veteran either went on missions to Vietnam, stopped in Vietnam while in transit to Thailand, or that he was exposed to Agent Orange on base in Thailand.  

In a May 2008 written statement she asserted that the Veteran served in the Air Force in the Vietnam war and that he died of lung cancer which is a presumptive disease for Vietnam veterans due to Agent Orange exposure.  In a June 2008 statement she vaguely asserted that the Veteran had actually served in Vietnam.  This is not supported by the documented evidence in the Veteran's service personnel records.  

A September 2008 letter from the Veteran's son indicated that the Veteran had told him that he had been to Laos, and that he had been in Da Nang, Vietnam, for a short period of time.  

In October 2008 the appellant submitted a written statement which asserted that the Veteran told his son he had been to Da Nang, Vietnam, and that the Veteran claimed to have conducted "plain clothes" operations loading bombs on the airplanes in Laos and Cambodia.  At this time she also submitted a photocopy of a report titled "Herbicide use in Thailand."  This report alleges that bases in Thailand, some of which the Veteran served at, were used for Agent Orange spray missions into Laos.  This report specifically refers to missions in November 1968, January 1969 and August 1969.  Review of the Veteran's service personnel records reveals that he served in Thailand from August 1967 to September 1968.  He is documented as being back in the United States in September 1968.  Accordingly, even if this report is accurate, which is called into question by the information contained in the VA Memorandum titled "Herbicide use in Thailand during the Vietnam Era," it would show Agent Orange usage at the bases in question after the Veteran had already left Thailand for the United States.  

The report titled "Herbicide use in Thailand" also asserts that, during the period of time of the Veteran's service, some transportation to Thailand involved stops in Vietnam.  However, this report is vague, and couched in general terms and does not specifically reference any travel related to the Veteran in question, or the specific period of time that the Veteran was in transit to, or served in, Southeast Asia.  

Along with a March 2010 statement, the appellant submitted photocopies of Vietnamese currency, which she claims supports her assertions that the Veteran traveled to Vietnam as he told his son.  While this does appear to be such currency, it does not prove that the Veteran actually set foot in Vietnam.  The Board has no doubt that such currency was available to servicemen in all Southeast Asia.  

The appellant vaguely asserts that the Veteran was exposed to Agent Orange during service in Thailand at the Korat and Udorn air bases.  The VA Memorandum titled "Herbicide use in Thailand during the Vietnam Era," acknowledges that commercial herbicides were used at these bases.  However, only personnel stationed on the perimeter, such as guards, military policemen, and personnel actually spraying the chemicals would have been exposed.  The Veteran's military specialty is as an aircraft weapons handler.  The evidence does not establish that he served on the perimeter or was ever exposed to herbicides in such a manner.

In November 2010, the appellant submitted a statement along with some attached reports apparently showing limited use of herbicides in Thailand in 1964 and 1965.  However, this is over a year before the Veteran was stationed in Thailand and again does not establish proof of exposure.  

According to the death certificate, the Veteran died of tobacco related lung cancer.  He served in the Air Force in Thailand from August 1967 to September 1968.  He did not serve in Vietnam and is not presumed to have been exposed to Agent Orange during active service.  The appellant's son's statement is that the Veteran told him he went to Da Nang, Vietnam; this statement is credible to the extent that the son reports what the Veteran told him and that the son believed his father.  However, this report is not supported by any contemporaneous documentation.  To the extent that appellant asserts that the reports that she has submitted confirm that the Veteran traveled through Vietnam, this is not credible since these reports are couched in general terms and do not specifically address the Veteran's travel or in many cases the actual period of time the Veteran served in Southeast Asia.  While the appellant asserts that the evidence shows direct exposure of the Veteran to Agent Orange in Thailand, it does not.  The submitted reports and evidence do not indicate any Agent Orange missions during the actual period that the Veteran was stationed in Thailand.  The Veteran did not serve on the perimeter of air bases in Thailand.  

Accordingly, the credible evidence of record establishes that the Veteran served in Thailand; it does not show that the Veteran served in, or visited Vietnam; and his duties in Thailand did not expose him to herbicides.  The Veteran is not presumed to have been exposed to Agent Orange during active service, and the evidence does not establish actual exposure during his service in Thailand.  There is no evidence linking the Veteran's fatal lung cancer to active service.  

The preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


